UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2011 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 7770 Duneville St., Suite 12, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (702) 589-7475 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨No x As of November 18, 2011 there were 366,284,148 outstanding shares of the registrant’s common stock. 1 GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX QUARTER ENDED SEPTEMBER 30, 2011 Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 3.Quantitative and Qualitative Disclosures About Market Risk 53 Item 4T.Controls and Procedures 54 PART II – OTHER INFORMATION Item 1.Legal Proceedings 54 Item 1A.Risk Factors 54 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3.Defaults Upon Senior Securities 56 Item 5.Other Information 56 Item 6.Exhibits 57 Signature Page 59 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets September 30, 2011 (Unaudited) December 31, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Deposits Debt issuance costs - Note receivable - - Total other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Senior, secured note payable - Current portion of long-term debt Amounts due to related parties Total current liabilities Long-term liabilities: Long-term debt Amounts due to related parties - Total long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Preferred stock, no par value, 50,000,000 shares authorized, none issued - - Common stock; $0.001 par value, 800,000,000 shares authorized, 344,061,925 and 271,988,900 shares issued and outstanding, respectively Additional paid-in capital Treasury stock, 415,392 and 309,500 shares at cost, respectively ) ) Accumulated deficit ) ) Total stockholders’ equity (deficit) ) $ $ See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Rental income $ Operating costs and expenses: Cost of mining operations - - - Exploration and evaluation expenses General and administrative expenses Depreciation and amortization expense Royalties - - - Total operating costs and expenses Loss from operations ) Other income (expense): Interest and other income 4 Interest expense ) Foreign currency gain (loss) Gain on extinguishment of debt - Loss on sale of marketable securities - ) - ) Gain (loss) on disposal of property and equipment - - 50 ) Total other income (expense) Loss from continuing operations before income taxes ) Provision for income taxes - Loss from continuing operations ) Income (loss) from discontinued operations: Gain (loss) on sale of discontinued operations - ) Loss from discontinued operations - - - ) Income (loss) from discontinued operations - ) Net income (loss) $ ) $ ) $ ) $ Other comprehensive income (loss): Loss from continuing operations $ ) $ ) $ ) $ ) Income (loss) from discontinued operations - ) Net income (loss) Unrealized gain on marketable securities - - - Other comprehensive income (loss) $ ) $ ) $ ) $ 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Continued) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Income (loss) per common share, basic and diluted: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations ) Total $ ) $ ) $ ) $ Weighted average number of shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Income from discontinued operations ) ) Depreciation and amortization expense Amortization of debt issuance costs to interest expense - Stock-based compensation Issuance of common stock for services Issuance of common stock for exploration and evaluation expenses Issuance of common stock for warrants exercised for exploration and evaluation expenses - Issuance of warrants for exploration and evaluation expenses Issuance of warrants for services - Issuance of common stock and options in acquisition allocated to exploration and evaluation expenses - Amounts due to related parties for exploration and evaluation expenses - Loss on sale of marketable securities - (Gain) loss on disposal of property and equipment ) Gain on extinguishment of debt ) ) Foreign currency gain - ) Debt issued for royalty expense - Changes in operating assets and liabilities: (Increase) decrease in receivables - ) (Increase) decrease in prepaid expenses and other current assets ) Decrease in deposits - Increase (decrease) in accounts payable ) Increase in accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Net proceeds from the sale of marketable securities - Purchase of property and equipment ) ) Proceeds from the disposal of property and equipment 50 - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net proceeds from the sale of common stock Proceeds from the exercise of warrants - Purchase of treasury stock ) - Proceeds from notes payable - Payment of debt issuance costs ) - Payments of notes payable and long-term debt ) ) Payments of severance obligations - ) Payments of amounts due to related parties - ) Purchase of option to buy back warrants - ) Net cash provided by (used in) financing activities ) 6 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Continued) (Unaudited) Nine Months Ended September 30, Cash flows from discontinued operations: Net cash provided by (used in) operating activities $ $ ) Net cash provided by investing activities - Net cash provided by discontinued operations Net increase (decrease) in cash ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to condensed consolidated financial statements 7 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Consolidated Financial Statements September 30, 2011 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) is a mineral exploration, development and production company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.The Company’s current growth strategy is focused on the expansion of its operations through the development of mineral properties into royalty mining projects. The Company intends to embark upon an acquisition plan targeting advanced stage mineral projects with near-term production throughout North, Central and South America.During this period, the Company anticipates analyzing several prospective properties, with a view towards optioning a select group of properties on acceptable terms and conditions.From the optioned properties, the Company hopes to identify those projects that can be advanced toward commercial production. The Company was formed in Minnesota on June 2, 1997.On May 30, 2008, the Company reincorporated in Nevada. On April 14, 2011, the Company, through a wholly-owned subsidiary, Ra Minerals, Inc. (“Ra Minerals”), closed the acquisition of 100% of the issued and outstanding shares of Ra Resources Ltd., a corporation incorporated under the laws of the Province of Ontario.The accompanying condensed consolidated financial statements of the Company include the accounts of the Company and the accounts of Ra Minerals from April 14, 2011 through September 30, 2011.All intercompany accounts and balances have been eliminated in consolidation. The Company completed the sale of 100% of its ownership interest in the Ashdown Project LLC (“Ashdown LLC”) on May 13, 2009, and, on March 10, 2010, the Company closed an agreement dated December 31, 2009 for the purpose of selling a 70% interest in its Mineral Ridge mining property and related assets (“Mineral Ridge Mine”) and contributing the remaining 30% interest into a joint venture to place the Mineral Ridge Mine into production.As a result, the Ashdown LLC and the Mineral Ridge Mine are classified as discontinued operations for all periods presented in the accompanying condensed consolidated financial statements. The interim financial information of the Company as of September 30, 2011 and for the three months and nine months ended September 30, 2011 and 2010 is unaudited, and the balance sheet as of December 31, 2010 is derived from audited financial statements.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense notes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Financial Statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2010.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months and nine months ended September 30, 2011 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2011.The unaudited condensed consolidated financial statements should be read in conjunction with the financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2010. 8 Certain amounts in the condensed consolidated financial statements for the three months and nine months ended September 30, 2010 have been reclassified to conform to the current period presentation. NOTE 2 -GOING CONCERN The financial statements of the Company are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $57,949,717 at September 30, 2011.The Company’s only source of operating revenues for the past two years has been the occasional rental of drilling equipment.Currently, none of the Company’s mineral property prospects have proven or probable reserves.The Company will require additional capital to fund its operations and to pursue mineral property development opportunities with its existing properties and other prospects. As more fully described in these Notes to Condensed Consolidated Financial Statements and elsewhere in this quarterly report, the Company currently owns or recently has entered into options and agreements for the acquisition of various mineral properties in North, Central and South America.None of these mineral properties currently have proven or probable reserves.The Company will be required to raise significant additional capital to complete the acquisition of the interests in and further the exploration, evaluation and development of each of these mineral properties.There can be no assurance that the Company will be successful in raising the required capital or that any of these mineral properties will ultimately attain a successful level of operations. In May 2011, the Company entered into a stock purchase agreement with an institutional investor for up to $12.5 million.During the nine months ended September 30, 2011, the Company received proceeds of $620,000 from the sale of its common stock under this agreement.In addition, the Company recently entered into a senior, secured gold stream debt facility for up to $15.5 million, secured by substantially all assets of the Company.Through September 30, 2011, the Company borrowed $1,750,000 from this debt facility and repaid a $1 million bridge loan funded in anticipation of closing the gold stream debt facility.There can be no assurance that the Company will meet the conditions required to borrow additional funds from the debt facility or that it will be successful in its efforts to continue to raise capital at favorable rates or at all.If the Company is unable to raise sufficient capital to pay its obligations, or the Company and its joint venture partners are unable to successfully complete the development of current mineral projects and obtain profitable operations and positive operating cash flows, the Company may be forced to scale back its mineral property acquisition and development plans or to significantly reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws.These factors together raise doubt about the Company’s ability to continue as a going concern.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 3 – MINERAL PROPERTIES As of September 30, 2011, the Company held interests in or was actively pursuing the following mineral property opportunities: 9 Mina Santa Rosa On July 12, 2011, the Company announced its entry into a partially binding Letter of Intent agreement dated July 8, 2011 (“LOI”) with Silver Global, SA, a Panamanian corporation (“Silver Global”) with respect to the Company’s proposal to acquire a 60% interest in Silver Global’s Santa Rosa mining property located in Cañazas, Panama (“Mina Santa Rosa”), with an option to acquire an additional 20% upon meeting certain milestones.The Company and Silver Global agreed to a binding exclusivity/standstill period for the conduct of due diligence and the negotiation of definitive agreements. On July 12, 2011, the Company issued Silver Global a total of 5,555,556 shares of the Company’s common stock, valued at $1,000,000 based on $0.18 per share, as a good faith deposit to be held in trust for the proposed transaction.One half of the initial good faith deposit of shares, or 2,777,778 shares of the Company’s common stock, was subsequently released from trust and were returned to the Company and cancelled. On August 8, 2011, the Company announced that it had successfully completed an initial 72-hour due diligence analysis of Mina Santa Rosa and was proceeding to a secondary due diligence period which was expected to be completed within 45 days.The Company made an initial non-refundable payment of $500,000 in cash and $500,000 in shares of Company common stock (at a deemed price of $0.18 per share and included in the good faith deposit of shares made on July 12, 2011) in consideration for the 45-day period to complete due diligence and definitive agreements, such payments to be applied to the aggregate purchase price set forth below.The 45-day secondary due diligence review period was successfully concluded on September 17, 2011. On September 16, 2011, the Company entered into a definitive Acquisition Agreement (the “Agreement”) with Silver Global to acquire a 60% interest, with an option to buy an additional 20% interest upon meeting certain milestones, in Mina Santa Rosa.Pursuant to the terms of the Agreement, the Company is to acquire its initial 60% interest in Mina Santa Rosa by acquiring 60% of the share capital of a recently formed Panamanian company under the name Golden Phoenix Panama S.A. (the “JV Company”), created for the specific purpose of holding, operating, running and mining the existing and future exploration, extraction, transport and benefit concessions encompassing Mina Santa Rosa.The Company and Silver Global subsequently entered into a Joint Venture Operating Agreement on October 28, 2011 (see Note 19). Prior to completing the Agreement, Silver Globalwas the holder of a metallic mineral concession covering the activities of Transport and Benefit of gold and other minerals as per Contract No.6 entered into with the Ministry of Commerce and Industry on behalf of the General Direction of Mineral Resources of Panama dated May 27, 2010 and published in the Official Gazette N° 26,587 of July 29, 2010 which concession is located in the former Mina Santa Rosa in Cañazas, Panama, is for a minimum period of 25 years, and is currently valid and in force (the “TB Concession”).Additionally, Silver Global was the holder of a metallic mineral concession covering the activities of exploration of gold and other metals as per Contract No.2 entered into with the Ministry of Commerce and Industry on behalf of the General Direction of Mineral Resources of Panama dated February 7, 2011 and published in the Official Gazette N° 26,773-B of April 27, 2011 located in an area of 3,500 hectares in Cañazas, Panama, which concession is for a minimum period of 4 years and is currently valid and in force (the “Exploration Concession”).As of the date of this Report, both the TB Concession and Exploration Concession have been transferred into the name of the JV Company. The Exploration Concession grants the JV Company the exclusive right to request a mining extraction concession as soon as it provides sufficient evidence to the mining authorities that commercially mineable resources are available in the assigned area for exploration.Upon signing the Agreement, Silver Global also commenced the process of transferring all rights, permits, licenses, environmental impact study, insurance, bonds, surveys, documents, among other assets belonging to Silver Global in connection with Mina Santa Rosa to the JV Company. 10 Under the terms of the Agreement, the Company shall earn-in to a 60% interest in Mina Santa Rosa via ownership in the JV Company, with an option to acquire an additional 20% interest after achieving certain milestones, in consideration for $20,500,000 in cash over a period of approximately 12 to 15 months (with the final earn-in to occur upon achieving commercial production, anticipated to be within 18 to 24 months) and $4,500,000 in shares of the Company’s common stock, par value $0.01 per share (at a deemed value of $0.18 per share, a premium to the current market price), as well as certain preferential payments from cash flow out of gold production.These payments are less those amounts previously paid by the Company to Silver Global ($500,000 in cash and $500,000 in Company common stock) in consideration for the 45-day secondary due diligence review period. The JV Company will operate according to the terms of a Joint Venture Operating Agreement (“JV Agreement”) that the Company and Silver Global have recently completed (see Note 18), at which time the Agreement shall be merged with and incorporated into the JV Agreement. The payments and earn-in will occur upon successful completion of certain milestones, as follows: · $250,000 on signing the Agreement, which has been paid. · $3,750,000 on signing the JV Agreement plus $4,000,000 in the Company’s common stock, which payment was made and shares issued in November 2011 (see Note 19).In consideration for this payment, the Company will receive a 15% interest in JV Company. · $3,000,000 on successful completion of Environmental Impact Study (required for the JV Company to commence exploration operations).In consideration for this payment, the Company will receive an additional 10% interest in JV Company. · $5,000,000 on successful completion of NI-43-101 Report providing resource estimate of at least “measured and indicated” category.In consideration for this payment, the Company will receive an additional 10% interest in JV Company. · $3,000,000 on successful completion of a bankable feasibility study (to be defined within the JV Agreement).In consideration for this payment, the Company will receive an additional 10% interest in JV Company. · $5,000,000 on securing complete project financing necessary to bring the property to commercial production.In consideration for this payment, the Company will receive an additional 4% interest in JV Company. · On achieving commercial production at the Mina Santa Rosa, the Company will receive the final additional 11% interest in JV Company, for a total of 60%. The Company may, at its sole discretion, elect to make any payment before such payment is due, which will have the effect of accelerating the term under which it earns its ownership interest in the project. Of the $3,750,000 payment due on signing the JV Agreement, $2,000,000 will be deposited into the business account of the JV Company in the form of a loan from Silver Global to the JV Company for funding a preliminary 43-101 report of at least the “inferred” category.This loan will be repaid to Silver Global by the Company on behalf of JV Company over four equal monthly payments, to commence 30 days following entering into the JV Agreement.As of the date of this Report, the parties contemplate finalizing an Amendment to the Acquisition Agreement with respect to the above-referenced loan amount, such that $1,500,000 will be loaned from Silver Global directly to the Company, of which $500,000 will be loaned out of the $3,750,000 payment and $1,000,000 will be loaned out of the subsequent acquisition payment of $3,000,000, expected to occur in the near term. 11 Additionally, pursuant to the terms of the Agreement, upon achieving Profitable Commercial Production, Silver Global shall be entitled to a preferential payment of $50,000,000 (the “Preferential Payment”) to be paid by the JV Company to Silver Global from gold production at a rate of 70% of the net distributable cash flow (after all expenses incurred, including debt service, working capital, capital reserves, among others).Profitable Commercial Production for the purpose of the Agreement shall mean four consecutive quarters of estimated plant capacity of 4,000 ounces of gold per month, or four consecutive quarters of profitable commercial operations. Further, upon completion of the payments, including completion of the Preferential Payment, the Company shall have the option to acquire an additional 20% interest in the Concessions, via acquiring a further 20% of the outstanding share capital of the JV Company from Silver Global (out of its 40% interest), for a total aggregate ownership by the Company of 80%.In consideration for the additional 20% interest, the Company will pay Silver Global a purchase price equal to the net asset value of the property comprising the Concessions multiplied by 20%.Net asset value will be determined at the time of the Company’s exercise of its option, by an independent mining, financial and valuation expert selected by the mutual agreement of the parties, acting reasonably, using a 10% discount. In connection with the Agreement, the parties made certain representations and warranties customary in a transaction of this nature.The parties also entered into a certain Trust Agreement with an independent third party trustee, dated as of even date with the Agreement, for purposes of holding the capital shares of the JV Company, to be released to the Company on successful completion of milestones and payments. Expenditures totaling $1,250,000 related to Mina Santa Rosa, including the estimated value of common shares issued and cash payments made described above, were incurred during the three months and the nine months ended September 30, 2011, which expenditures were included in exploration and evaluation expenses in the accompanying condensed consolidated statements of operations. Mhakari Properties In July of 2010, the Company entered into two separate agreements with Mhakari Gold (Nevada), Inc. (“Mhakari”), an Asset Purchase Agreement and an Option Agreement, which provide the Company the ability to acquire an 80% interest in each of the historic Vanderbilt silver/gold mine and Coyote Fault gold and silver project, both in Esmeralda County, Nevada. The Company entered into an Asset Purchase Agreement to acquire an 80% interest in the Vanderbilt property in consideration for the issuance of 2,000,000 shares of the Company’s common stock as well as warrants to purchase a further 2,000,000 shares of the Company’s common stock with an exercise price of $0.05 per share, exercisable for a period of five years, with a forced conversion at the option of the Company in the event the 200-day volume weighted average price of the Company’s common stock equals $0.15 per share.The Vanderbilt/Galena Flats property is within 4 miles of the town of Silver Peak, Nevada and Hwy 265 via Coyote Road.It is comprised of 67 unpatented claims and 1 patented claim located on the southern flank of Mineral Ridge within the Silver Peak Range.This group of properties lies within the middle of the Walker Lane tectonic belt with the Sierra uplift to the west and the Basin and Range to the east.Phase I geologic mapping and outcrop sampling (above ground) was completed in October 2010, resulting in average grades of 2.1 g/t gold and 58.6 g/t silver.Phase II exploration and mapping program (below ground) in the old mine workings was completed during the first quarter of 2011 to help identify drill targets, with an exploratory drill program expected to begin in the near term. The Company obtained its option to acquire an 80% interest in Coyote Fault in consideration for the issuance of 5,000,000 shares of the Company’s common stock as well as warrants to purchase a further 5,000,000 shares of the Company’s common stock with an exercise price of $0.05 per share, exercisable for a period of five years with the same forced conversion feature.In addition, to earn its 80% interest in each property, the Company is required to expend no less than $150,000 in exploration and development expenditures in the first 12 months on the Coyote Fault property, $350,000 in exploration and development expenditures on the Vanderbilt Property over a 48 month period, and a combined minimum of $1,500,000 on both the Coyote Fault and Vanderbilt Properties.Further, upon satisfaction of certain of the above-referenced milestones (namely, issuances of shares, warrants, and initial expenditure obligations), the Company will receive a 51% interest in the properties in the form of a joint venture with Mhakari, such 51% interest to automatically increase to 80% upon satisfaction of the overall exploration and development expenditure obligation.Although the Company anticipates completing its obligations necessary to finalize the acquisition of an 80% interest in both properties, there can be no assurance that funds will be available or that the Company will consummate the purchase or the option and earn its full 80% interest in each property. 12 The Company entered into a definitive Option Agreement dated July 25, 2011, with Mhakari, pursuant to which the Company obtained the exclusive option ot acquire an 80% interest in that certain property near Silver Peak, Nevada (referred to herein as the "Coyote Extension") that extends and augments the Coyote Fault property over which the Company similarly has the right to acquire an 80% interest from Mhakari, in the State of Nevada. To exercise its option, the Company must fulfill certain conditions and make certain payments to Mhakari as follows: (i) upon signing the Option Agreement, $85,000 cash payment, which amount was satisfied through the exercise by Mhakari of 1,700,000 out of the aggregate total 7,000,000 Company common stock purchase warrants held by Mhakari (“Existing Warrants”) at an exercise price of $0.05 per share; (ii) upon signing the Option Agreement, issuance of 1,500,000 shares of the Company’s common stock (of which 1,000,000 shares were issued as of September 30, 2011) and warrants to purchase a further 1,500,000 shares of Company common stock at a strike price of $0.15 per share exercisable for a period of two years, which warrants contain a forced conversion provision in the event the moving average price of a share of the Company’s common stock reaches or exceeds $0.30 for a period of sixty-five (65) consecutive trading days or more, as quoted by the OTCBB; and (iii) within 48 months of signing the Option Agreement, the Company shall be required to expend no less than an additional $250,000 in exploration and development expenditures on the Coyote Extension (or at the Company’s discretion, on the Coyote Fault or Vanderbilt properties (collectively, items (i) – (iii) above referred to as the “Option Purchase Price”). Upon satisfaction of the Option Purchase Price, the parties shall enter into a joint venture agreement with respect to the Property in which the Company will receive a 80% interest with Mhakari retaining a 20% participating interest and both parties subject to dilution for failure to contribute its respective share of required capital to the joint venture.Upon signing the Option Agreement, the Company is the designated operator of the Coyote Extension so that it may complete the exploration and development work required to satisfy the option exercise obligations.The Company will remain operator under the terms of any such joint venture agreement following completion of the Option Purchase Price. In the event the Company fails to satisfy all of the components of the Option Purchase Price within the specified timeframes, the Option Agreement shall be deemed to have been terminated with all payments and securities issuances forfeited to Mhakari and no interest in the Coyote Extension transferring to the Company. Further, Mhakari affirmatively covenanted to use its best commercially reasonable efforts to effect the transfer and sale of 4,000,000 shares of Company common stock held in Mhakari’s name, to a previously agreed upon third party investor or such third party investor’s designee, at a sale price of no less than $0.145 per share, as soon as reasonably practicable after the date of the Option Agreement (the “Share Sale”), with no obligation to effectuate the Share Sale if not consummated within 30 days despite use of such best efforts.Mhakari further agreed: (i) immediately after the closing of the Share Sale, but in any event within two months of the date of the Option Agreement, without regard to the Share Sale, to utilize a minimum of $250,000, whether from the proceeds of the Share Sale or another source, to exercise 5,000,000 of the Existing Warrants at an exercise price of $0.05 per Existing Warrant share; and (ii) upon the date that the next payment of fifty thousand dollars ($50,000) is due to be paid by the Company to Mhakari under the Vanderbilt Purchase Agreement, Mhakari will utilize such $50,000 to exercise a further 1,000,000 of the Existing Warrants at an exercise price of $0.05 per Existing Warrant share (the exercise occurred in September 2011), and expressly acknowledged that such payment will go toward the purchase price as provided for in the Vanderbilt Purchase Agreement.Through September 30, 2011, Mhakari had exercised a total of 3,000,000 of the Existing Warrants at an exercise price of $0.05 per share, 300,000 warrants for cash of $15,000 and 2,700,000 warrants for option payment obligations under the agreements described above totaling $135,000. 13 The Coyote Fault/Coyote Fault Extension claims are within nine miles of Silver Peak, Nevada and Hwy 265 via Coyote Road.They are comprised of 110 contiguous claims and are also located in the middle of the Walker Lane tectonic belt with Sierra Block uplift to the west and the Basin and Range to the east.The property is on the northern flank of Mineral Ridge and is along the eastern edge of the Silver Peak Range.Phase I geologic mapping and outcrop sampling (above ground) was completed on the Coyote Fault claim group (38 claims) in December, 2010, which identified a new potential gold exploration target. Geological mapping of the Coyote Extension claim group (72 claims) is planned for the near term as funding permits. Expenditures totaling $386,089 and $436,089 related to the Mhakari Properties, including the estimated value of the common shares and warrants issued and cash payments made described above, were incurred during the three months and the nine months ended September 30, 2011, respectively, which expenditures were included in exploration and evaluation expenses in the accompanying condensed consolidated statements of operations. Peru Properties On June 1, 2011, the Company entered into a definitive Mining Asset Purchase and Strategic Alliance Agreement (the “Agreement”) with Sala-Valc S.A.C., a Peruvian corporation (“SV”), further to that certain binding Memorandum of Understanding dated October 4, 2010 (“MOU”) between the Company and SV, which Agreement was subsequently amended (as described in detail below).Pursuant to the terms of the initial Agreement, the Company was to acquire an 80% interest in five certain mining interests and/or groups of mining concessions, as applicable, including rights to use a processing plant and a tungsten and molybdenum stock pile (the “Porvenir Production Property”), as well as certain exploration properties, including the Porvenir tungsten molybdenum exploration property, the Alicia gold exploration property and other related rights, situated in the Puno region of southern Peru, together with two concession groups situated in the La Libertad district in northern Peru, known as the Group of the 8 and Tornitos (collectively referred to as the “Exploration Properties”), (the Porvenir Production Property and Exploration Properties may be collectively referred to herein as the “Peru Properties”). Pursuant to the terms of the Agreement, a closing was anticipated to occur on or before June 30, 2011, upon the satisfaction of certain conditions and delivery of certain closing deliverables (“Closing”), namely, the parties will each contribute their respective rights and interests in and to the Peru Properties to certain entities to be formed for the purpose of owning and operating the Peru Properties and the mining concessions will be in good standing, among other deliverables.In consideration for an 80% interest in the Porvenir Production Property, the Company was to pay SV an aggregate of $750,000 (of which amount $400,000 had been previously paid, with the remaining sum contemplated to be paid in $50,000 monthly increments from the date of the Agreement) and issue shares of restricted Company common stock equivalent to $500,000, based on a defined price per share, such issuance subject to certain restrictions and 20% incremental releases from an escrow upon successful completion of certain milestones. Further, in consideration for an 80% interest in the Exploration Properties, the Company previously paid SV the aggregate amount of $300,000.Pursuant to the Agreement, the Company commited to expend by March 4, 2012, a minimum aggregate amount of $500,000 in exploration, development and/or production work on the Exploration Properties, as it deems appropriate, of which amount $106,746 had been satisfied as of the date of the Agreement.There is an area of interest encompassing 2 kilometers surrounding each mining concession comprising the Exploration Properties, whereby each individual alliance entity shall have a right of first offer to acquire any opportunities or interests identified by either party within the respective area of interest. In anticipation of completing definitive and closing agreements, during the nine months ended September 30, 2011, the Company incurred expenses related to the Peru Properties totaling $381,498 (net of credits and adjustments of $139,228 during the three months ended September 30, 2011), which expenses were included in exploration and evaluation expenses in the accompanying condensed consolidated statements of operations for the nine months ended September 30, 2011. 14 On October 28, 2010, the Company announced that the Alliance had secured a milling facility in southern Peru to process the molybdenite currently stockpiled at the Porvenir property.The contract for the milling facility allows for operational control over the facility for the next two years and can be extended as additional development warrants.In anticipation of completing definitive agreements, during the nine months ended September 30, 2011, the Company incurred milling costs totaling $78,170, which costs were included in costs of mining operations in the accompanying condensed consolidated statement of operations for the nine months ended September 30, 2011. Effective as of October 7, 2011, the Company and SV entered into an Amendment to Mining Asset Purchase and Strategic Alliance Agreement dated September 30, 2011 (the “Amendment”), and a side letter agreement regarding the Amendment (the “Side Amendment,” and together with the Amendment the “Amendments”) in order to amend certain terms, conditions and provisions of the Agreement between the Company and SV dated June 1, 2011. Pursuant to the Amendments, among other things, (i) the strategic alliance provisions contemplated in the Agreement were eliminated, (ii) only SV will contribute all right, title and interest in the Property to the Company’s Peruvian subsidiary corporation in order for the Company to acquire a 100% interest in the Property and (iii) the consideration component obligations due to SV in exchange for such 100% interest were restructured (subject to and including a net smelter return royalty discussed below). Notwithstanding all prior payments to SV, as a restructured consideration component, the Company will make a $30,000 direct payment to the vendors of that Exploration Property referred to as “Group of the 8”, which will complete all payments owed on such Exploration Properties by SV (the “Group 8 Payment”).In consideration for, as acknowledgment of and in exchange for, the Group 8 Payment to relieve SV’s obligations, including in addition thereto directing a balance of $7,500 to Mr. David Caldwell (or his affiliates or assigns), Mr. Caldwell has agreed to terminate, settle and extinguish all of the Company’s obligations still existing under his previous Employment Separation and Severance Agreement with the Company, dated January 19, 2010, subject to a side letter agreement to be prepared as soon as practicable. In consideration for SV’s full and final assumption and satisfaction of all outstanding liabilities related to the Property, including, but not limited to, all expenses incurred by SV or its affiliates, officers, directors, shareholders, partners, managers, agents and assigns, all outstanding invoices of contractors, vendors, payment of outstanding wages and taxes, all as may be related to the Property or the Agreement, as well as for partial consideration for the transfer of a 100% interest in the Property, the Company issued SV two convertible promissory notes, subject to the following terms and conditions: (i) a convertible note in the principal amount of $500,000, with no interest to accrue thereon, which shall be repaid by conversion into restricted shares of the Company’s common stock, at a conversion price of $0.10 per share, or 5,000,000 shares, such conversion right vesting as of January 1, 2012, which note shall automatically convert on or before the maturity date of September 30, 2012 (“Note 1”); and (ii) a convertible note in the amount of $513,223, with no interest to accrue thereon, which shall be repaid by conversion into restricted shares of the Company’s common stock, at a conversion price of $0.10 per share, or 5,132,228 shares, such conversion right vesting as of January 1, 2012, which note shall automatically convert on or before the maturity date of September 30, 2012 (“Note 2,” and collectively with Note 1, the “Notes”), with such vesting of the Notes subject to full and complete transfer of all titles to the Property in the name of the Company’s Peruvian subsidiary, including submission of the necessary application and related documentation of transfer within 10 business days of Closing (as amended to mean September 30, 2011), and completion of registration of title on or before January 1, 2012. 15 Subsequently, pursuant to the Side Amendment, SV agreed to a 1,000,000 shares reduction afforded under the Note 2 conversion rights such that the shares issuable to SV upon automatic conversion of Note 2 shall now be equal to 4,132,228 shares along with a corresponding decrease in principal to $413,223. All shares to be issued to SV, including those shares valued at $500,000 based on the initial binding Memorandum of Understanding, as disclosed in the Company’s Current Report on Form 8-K as filed with the SEC on October 8, 2010, are intended to be restricted inasmuch as they will be subject to a lock-up agreement whereby SV will grant a third party limited power of attorney to control and direct the dispositive power of such shares, including a provision whereby there shall be a maximum threshold of 500,000 shares that may be sold on the public trading market within any given 30 day period.Such lock-up agreement will be prepared as soon as is practicable. In furtherance to effecting the Amendments and in accordance with the terms and conditions therein, the Company granted SV a perpetual 3% net smelter return royalty (“NSR”) on the Property, which will be recorded as a lien on the Property and will be subject to an option in favor of the Company to purchase all or part of the NSR for a period of 36 months from the Closing.Subject to all other terms and conditions set forth in the Amendment the NSR purchase option schedule in favor of the Company follows: i. The first 1% of the NSR may be purchased for an aggregate purchase price of $500,000, so long as such purchase option is exercised on or before the date that is 12 months from Closing; ii. The second 1% of the NSR may be purchased for an aggregate purchase price of $1,000,000, so long as such purchase option is exercised on or before the date that is 24 months from Closing; and iii. The third 1% of the NSR may be purchased for an aggregate purchase price of $1,500,000, so long as such purchase option is exercised on or before the date that is 36 months from Closing. Expenditures totaling $1,373,995 and $1,894,721 related to the Peru Properties, including the estimated value of the common shares issued and cash payments made described above, were incurred during the three months and the nine months ended September 30, 2011, respectively, which expenditures were included in exploration and evaluation expenses in the accompanying condensed consolidated statements of operations. 16 Molyco The Company entered into a Membership Interest Purchase Agreement effective March 7, 2011 (the “Molyco Agreement”) with Pinnacle Minerals Corporation (“Pinnacle”) and Salwell International, LLC (“Salwell”) pursuant to which the Company will acquire Pinnacle’s 32.5% membership interest in Molyco, LLC (“Molyco”).Molyco owns or controls approximately 30,000 tons of the Molybdenum stockpile comprising a portion of the Porvenir property in Peru.The remaining interest in Molyco is to be transferred to the Company by Salwell as part of the Company’s agreement with SV, as described above. The Company is to pay Pinnacle $750,000 for the membership interest as follows: (i) a non-refundable deposit of $75,000 no later than two business days after the effective date of the agreement; (ii) a payment of $175,000 no later than two business days after the closing of the agreement (as defined); and the issuance of a promissory note in the principal amount of $500,000, with payments to be made in twelve equal monthly installments on the first of each month commencing on May 1, 2011. During the nine months ended September 30, 2011, the Company paid Pinnacle a total of $200,000, which amount was included in exploration and evaluation expenses in the accompanying condensed consolidated statements of operations for the nine months ended September 30, 2011. Subsequent to September 30, 2011, the Company closed the Molyco Agreement pursuant to an Amendment to Membership Interest Purchase Agreement dated October 28, 2011 (the “Molyco Amendment”).Pursuant to the Molyco Amendment, the Company acquired Pinnacle’s 32.5% membership interest in Molyco.See Note 19. North Williams Township Option Agreement On March 1, 2011, the Company entered into an option agreement with four individuals to acquire a 100% undivided interest in 61 unpatented mining claim units in North Williams Township in the Province of Ontario, Canada.In order to maintain in force the working right and option granted to it, the Company must make the following payments to the optionors: down payment on signing the option agreement – cash payment of $20,000 and 100,000 shares of the Company’s common stock (which payment was made in March 2011 with a total value of $18,500 assigned to the common shares issued); 12 months from signing – cash payment of $40,000 and 100,000 shares of the Company’s common stock; 24 months from signing – cash payment of $80,000 and 100,000 shares of the Company’s common stock; and 36 months from signing – cash payment of $160,000 and 100,000 shares of the Company’s common stock. A total expenditure of $39,054 related to the North Williams Township mining claims was incurred during the nine months ended September 30, 2011, which expenses were included in exploration and evaluation expenses in the accompanying condensed consolidated statement of operations for the nine months ended September 30, 2011. Shining Tree Mining District Through its acquisition of Ra Resources, Ltd. (see Note 4), the Company acquired a 100% interest in four gold and base metal properties within the Shining Tree Mining District in Eastern Ontario, Canada and is planning to advance an exploratory drilling program.The historic Shining Tree area is currently undergoing a resurgence of exploration where five other companies have been preparing and engaging in drill programs. Expenditures relating to the Shining Tree properties totaling $47,432 and $6,160,727 (including $6,096,498 allocated to the properties in the Ra Resources acquisition in April 2011) were incurred during the three months and the nine months ended September 30, 2011, respectively, which expenditures were included in exploration and evaluation expenses in the accompanying condensed consolidated statements of operations. 17 Northern Champion Property The Northern Champion Property is approximately 880 acres in Griffith and Broughham Townships in the Province of Ontario, Canada (“Northern Champion Property”).In February 2007, the Company completed the purchase from four individuals (collectively, the “Vendors”) of five registered claims totaling 22 units on the Northern Champion Property together with a NI 43-101 Technical Report and Feasibility Study describing a molybdenite deposit within the area of the claims. The purchase agreement provides that the Vendors will retain a 3.3% Net Smelter Return (“NSR”) on the sales of minerals taken from the Northern Champion Property.Additionally, the Company will have the right of first refusal to purchase 1.65% of said Net Smelter Return from the Vendors for $1,650,000. All costs incurred by the Company in connection with the Northern Champion Property, including acquisition costs, have been expensed to exploration and evaluation expenses.With available funding, the Company plans to take bulk samples for metallurgical and market testing, and to actively explore and delineate molybdenum mineralization on the property. Duff Claims Block The Company owns the Duff claims block comprised of 103 mineral claims located along the western flank of the Pine Forest Range, 20 miles south of Denio, Humboldt County, Nevada.The claims block, which was acquired in 2007, extends from Oakly Canyon south of the Ashdown Mine to the border of the Blue Lake Wilderness Study Area.Metals historically mined in the general region include gold, molybdenum, copper, tungsten, and antimony. The major mine feature of the Duff claims is the Adams Mine, which at one time produced silica.However, there are historical reports that substantial gold was also extracted from the quartz rock.Gold has also been mined in the Vicksburg, Ashdown, and Cherry Creek canyons to the north, and Leonard Canyon to the south of the Duff claims. The Duff claims block has no historical cost basis to the Company for accounting purposes; therefore, no amounts related to this mineral property are included in the accompanying condensed consolidated financial statements. NOTE 4 – ACQUISITION OF RA RESOURCES, LTD In May 2010, the Company signed a Letter of Intent (“LOI”) to acquire the outstanding common shares of Ra Resources Ltd., a corporation incorporated under the laws of the Province of Ontario (“Ra”).The primary assets of Ra were comprised of gold and base metal properties in the Shining Tree District in Ontario, Canada.The purchase transaction contemplated by the LOI was based on a then $0.05 per share market price of the Company’s common stock, or an estimated total valuation of $1.6 million. On October 6, 2010, the Company entered into a definitive Acquisition Agreement (“Acquisition Agreement”) between the Company, Ra Resources Ltd., a corporation incorporated under the laws of the Province of Ontario (“Ra”) and 2259299 Ontario Inc., a corporation incorporated under the laws of the Province of Ontario and a wholly-owned subsidiary of the Company formed for the purpose of effecting the transactions contemplated by the Acquisition Agreement (“Newco”).The market price of the Company’s common stock on that date was $0.06 per share, for an estimated total valuation contemplated for the Ra acquisition of approximately $1.9 million.Pursuant to the terms of the Acquisition Agreement, the parties anticipated that the acquisition of Ra would be completed on or before November 30, 2010, however, due to unexpected delays in obtaining regulatory approval, the parties mutually agreed to extend the closing to permit the completion of regulatory approval. On April 14, 2011, the Company closed the Acquisition Agreement whereby the Company acquired 100% of the 9,326,523 outstanding common shares of Ra by way of a “three-cornered amalgamation” in accordance with the Ontario Business Corporations Act (the “Acquisition”).Based on an agreed upon 3.5 for 1 exchange ratio, the Company issued a total of 32,642,831 shares of its common stock to the Ra shareholders.Further, the Company assumed and exchanged, based on the 3.5 for 1 exchange ratio, 200,000 issued and outstanding options to acquire common shares of Ra Resources at an exercise price of $0.10 per share, which were canceled in exchange for the issuance by the Company of an aggregate of 700,000 options to acquire shares of Company common stock at an exercise price of approximately $0.03 per share.As mutually agreed upon by the parties, the Company also issued 3,264,283 shares of its common stock to a non-related third party as a 10% finder’s fee for introducing the Acquisition. 18 The Acquisition was approved by the shareholders of Ra at a meeting held on December 16, 2010.All necessary regulatory approvals were obtained, and each party reaffirmed certain representations, warranties and covenants customary for a transaction of this nature.All of the properties, assets, rights, privileges and franchises of each of Ra and Newco will continue to be the properties, assets, rights, privileges and franchises of Ra Minerals, Inc., a newly formed, wholly-owned subsidiary of the Company.These assets are comprised primarily of four gold and base metal properties in the Shining Tree District in Ontario, Canada which are in the exploration stage and have no proven or probable ore reserves.The Company has assumed certain outstanding obligations of Ra related to ongoing maintenance and working capital expenditures during the period between execution of the Acquisition Agreement and its closing, which obligations are limited to $150,000 pursuant to the Acquisition Agreement. Hans Rasmussen, who was appointed to the Company’s Board of Directors in March 2011, is a former director and a shareholder of Ra. In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 805, Business Combinations, the Company has used the acquisition method to record the assets acquired and the liabilities assumed at the acquisition date at their estimated fair values.The total purchase price, based on the $0.163 per share market price of the Company’s common stock on April 14, 2011, was as follows: Market value of Company’s common stock issued $ Market value of Company’s common stock issuedfor finder’s fee Estimated value of Company stock options exchanged Total equity consideration Accounts payable assumed Total purchase price $ The entire purchase price was allocated to the mineral properties, and in accordance with the Company’s accounting policies, was expensed to exploration and evaluation expenses during the nine months ended September 30, 2011 due to uncertainty as to the recoverability of the exploration mineral property acquisition costs.Because of the protracted delay in obtaining regulatory approval and the completion of other conditions precedent to closing the Acquisition Agreement, the final purchase price measured using the market price of the Company’s common stock on the date of closing significantly exceeded that originally contemplated when the LOI was signed in May 2010.As a result, a significantly higher amount was recorded for exploration and development expenses for the nine months ended September 30, 2011. Subsequent to April 14, 2011, the Company incurred expenses related to Ra operations totaling $87,174 as follows; exploration and evaluation expenses $59,261; general and administrative expenses $24,646; and foreign currency loss $3,267 which expenses were included in the statement of operations for the nine months ended September 30, 2011.No revenues from Ra are included in the accompanying condensed consolidated financial statements. 19 Selected unaudited pro forma results of operations for the nine months ended September 30, 2011 and 2010, assuming the Acquisition had occurred on the first day of each respective period, are presented below: Nine Months Ended September 30, Total revenues $ $ Loss from continuing operations ) ) Income from discontinued operations Net loss ) ) Income (loss) per share – basic and diluted: Continuing operations $ ) $ ) Discontinued operations $ ) $ ) NOTE 5 - DISCONTINUED OPERATIONS AND INVESTMENT IN MINERAL RIDGE LLC Ashdown LLC As more fully discussed in Note 7, on May 13, 2009, the Company completed an agreement to sell 100% of its ownership interest in the Ashdown LLC, with the purchase price due the Company in the form of a secured promissory note (the “Note”).The terms of the Note have been subsequently modified in connection with certain debt reduction agreements.Because of the uncertainty of collecting the Note or realizing any value from the assets and property of the Ashdown LLC upon foreclosure, the Note has been reduced 100% by an allowance account and recorded at no value in the accompanying condensed consolidated balance sheets.The Company did not recognize any gain on disposition of the Company’s interest in the Ashdown LLC attributed to the Note, with any future gain on disposition of the interest in the Ashdown LLC recorded as cash payments are received on the Note.During the nine months ended September 30, 2011, the Company received proceeds from the Note of $192,285, and has recognized a gain on sale of discontinued operations of $192,285 in the condensed consolidated statements of operations for the nine months ended September 30, 2011.See Note 7 for discussion regarding an agreement to settle the Note. Mineral Ridge LLC On March 10, 2010, the Company closed the Exploration, Development and Mining Joint Venture Members’ Agreement (the “Members’ Agreement”) entered into on December 31, 2009 with Scorpio Gold Corporation (“Scorpio Gold”) and its US subsidiary, Scorpio Gold (US) Corporation (“Scorpio US”).At the closing of the Members’ Agreement, the Company sold Scorpio US an undivided 70% interest in the Mineral Ridge Mine for a purchase price of $3,750,000 cash and 7,824,750 shares of common stock of Scorpio Gold with a market value of $5,501,582.Immediately following the sale, the Company and Scorpio US each contributed their respective interests in the Mineral Ridge Mine to a joint venture formed to own and operate the Mineral Ridge Mine called Mineral Ridge Gold, LLC, a Nevada limited liability company (the “Mineral Ridge LLC”).The Company also contributed to the Mineral Ridge LLC its interest in the reclamation bonds related to the Mineral Ridge Mine and Scorpio US contributed a net smelter royalty encumbering the Mineral Ridge Mine, which Scorpio US had acquired simultaneously with the closing of the Members’ Agreement.The Company recorded the common shares of Scorpio Gold at their market value on March 10, 2010 of $5,501,582 and recognized a gain on sale of the 70% interest in the net assets of the Mineral Ridge Mine of $8,982,772 during the nine months ended September 30, 2010, comprised of the following: 20 Cash received, including amounts previously advanced $ Marketable securities received, shares of Scorpio Gold recorded at their market value Total proceeds Reclamation liability and accounts payable transferred Book value of assets sold ) Fees to related party ) Gain on sale $ The fees on the transaction were paid to Thomas Klein, Chief Executive Officer of the Company. The contribution of the Company’s 30% interest in the net assets of Mineral Ridge, which was comprised of a net liability of $149,763, was recorded as a transfer to a related party and recorded as an increase to additional paid-in capital as follows: Reclamation liability and accounts payable transferred $ Book value of assets transferred ) Increase in additional paid-in capital $ The Company currently owns a 30% membership interest in the Mineral Ridge LLC.Scorpio US owns a 70% membership interest in and is the Manager of the Mineral Ridge LLC, and has agreed to carry all finance costs necessary to bring the Mineral Ridge Mine into production and, provided it does so within 30 months of the closing of the Members’ Agreement, will then have the right to increase its interest in the Mineral Ridge LLC by 10% to a total of 80%.Per the terms of the Member’s Agreement, in the event Scorpio US qualified to increase its ownership interest to 80%, it would also have the option to purchase the Company’s then remaining 20% interest for a period of 24 months following the commencement of commercial production.There can be no assurance that Scorpio US will be successful in its ability to raise sufficient capital to fund the development of the Mineral Ridge Mine and attain a successful level of operations. The Company has entered into certain financing agreements (see Note 8), whereby the Company granted the lender an option and right of first offer to purchase the Company’s interest in the Mineral Ridge property in Nevada, for an amount that shall be based on measured, indicated and inferred gold ounces at the Mineral Ridge property at the time of acquisition. Scorpio Gold and the Company have arranged with regulatory authorities, insurance carriers and others to complete the transfer to the Mineral Ridge LLC of the reclamation obligation and related bonds, permits and deposits that are established to fund the obligation.As of September 30, 2011, the reclamation obligation was estimated by Scorpio Gold at $3,205,051.Both Scorpio Gold and the Company have agreed to jointly and severally indemnify the bond and insurance provider from and against any and all liability for any loss suffered in connection with the bond issued on behalf of the Mineral Ridge LLC.However, the Company believes the reclamation bonds and deposits transferred are currently sufficient to fund the reclamation obligation. The Company has reported the operations of the Mineral Ridge Mine as discontinued operations in the accompanying condensed consolidated financial statements for all periods prior to and including the March 10, 2010 date of sale.No accounts or amounts for the Mineral Ridge Mine are included in the condensed consolidated financial statements of the Company subsequent to March 10, 2010. 21 The accompanying condensed statement of operations for the three months and nine months ended September 30, 2010 includes the following for the Mineral Ridge LLC: Three Months Ended September 30, 2010 Nine Months Ended September 30, 2010 Revenues $
